t c summary opinion united_states tax_court commissioner of internal revenue respondent jun wu petitioner v docket no 8009-16s filed date jun wu pro_se sandeep singh for respondent summary opinion carluzzo chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code code in effect when the petition was filed pursuant to sec_7463 the decision to be entered i sec_1unless otherwise indicated section references are to the internal revenue continued not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date notice respondent determined deficiencies in and penalties with respect to petitioner’s federal_income_tax for and after concessions the issues for decision are whether petitioner was engaged in the trade_or_business of gambling in had unreported gambling_losses up to the amount of his gambling income for is entitled to depreciation and sec_179 deductions in excess of what respondent has already allowed for each year in issue is entitled to deductions claimed on schedule a itemized_deductions in excess of what respondent has already allowed for each year in issue is entitled to deduct a loan origination fee paid in connection with financing the purchase of a rental property in and is liable for a sec_6662 accuracy-related_penalty for either year in issue background some of the facts have been stipulated and are so found at the time the petition was filed petitioner resided in california continued code of as amended in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure at all times relevant petitioner lived in san francisco california during each year in issue he was an employee of savvis communications corp savvis petitioner worked from home because savvis did not provide him with an office on date petitioner purchased a house in san francisco that he held for rent and rented out during and rental property typically for periods of one to three days he paid an origination fee in order to acquire the loan that he used to finance the purchase of the rental property the rental property was furnished with various items purchased in both and at no time during either year in issue did petitioner use the rental property as a residence petitioner began to gamble at various casinos in las vegas nevada and various cities in california during most of his gambling activities consisted of slot machine play although he did play blackjack and baccarat from time to time as well petitioner intended to win when he gambled and he developed his winning strategies by reading a book he could not remember the name of talking to people and casino employees at the various casinos taking a class that lasted a couple hours and just by playing according to petitioner he paid_or_incurred substantial transportation hotel and other traveling expenses in order to pursue his gambling activity petitioner did not treat his gambling activity as a trade_or_business or as an activity entered into for profit on hi sec_2014 federal_income_tax return return and other than his gambling_losses he did not claim any deductions relating to his gambling income on hi sec_2014 return petitioner prepared hi sec_2014 return and hi sec_2013 federal_income_tax return return himself forms w-2g certain gambling winnings and other casino records show that petitioner gambled frequently in however he did not otherwise keep a schedule of his casino visits nor did petitioner maintain any sort of business records with respect to his gambling activity despite his intention to win at gambling like many other gamblers casino statements show that petitioner’s losses substantially exceeded his winnings during petitioner reported his wages from savvis on hi sec_2013 return he did not claim a deduction for unreimbursed employee business_expenses related to that employment on the schedule a included with that return nothing on the return can be construed as an election under sec_179 with respect to any of the furniture or other assets used in connection with the rental property the income reported on petitioner’ sec_2014 return includes his wages from savvis and gambling winnings reported on forms w-2g the schedule a included with that return shows unreimbursed employee business_expenses but no deduction is claimed for those expenses because they do not exceed of the adjusted_gross_income reported on the return see sec_67 the schedule a also shows a deduction for gambling_losses in the same amount as the gambling income identified as other income on the return the return also includes schedule c profit or loss from business and schedule e supplemental income and loss the schedule c relates to petitioner’s employment with savvis no income is shown on the schedule c expenses totaling dollar_figure are deducted resulting in a net_loss in the same amount the schedule e included with petitioner’ sec_2014 return shows that the rental income exceeded rental deductions including depreciation for that year nothing on the return can be construed as a sec_179 election with respect to furniture or other assets used in connection with the rental property most of the adjustments made in the notice have been agreed on between the parties or conceded by one or the other of them other adjustments are computational those adjustments will not be discussed instead we turn our attention to those items that must be considered in the resolution of the issues now before us regardless of whether the issue stems from an adjustment made in the notice or a claim petitioner made after the notice was issued discussion as we have observed in countless opinions deductions are a matter of legislative grace and the taxpayer bears the burden_of_proof to establish entitlement to any claimed deduction rule a 503_us_79 292_us_435 a taxpayer claiming a deduction on a federal_income_tax return must demonstrate that the deduction is allowable pursuant to some statutory provision and must further substantiate that the expense to which the deduction relates has been paid_or_incurred sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir 43_tc_824 sec_1_6001-1 income_tax regs taxpayers may deduct ordinary and necessary expenses paid in connection with operating a trade_or_business sec_162 122_tc_305 it has long been recognized that a taxpayer’s status as an employee may constitute a trade_or_business within the meaning of sec_162 on the other hand sec_262 generally disallows a deduction for personal living or family_expenses 2petitioner does not claim and the record does not demonstrate that the provisions of sec_7491 are applicable and we proceed as though they are not with these fundamental principles of federal income_taxation in mind we consider petitioner’s claims to the various deductions in dispute for the years in issue i gambling activity a wagering losses consistent with an adjustment in the notice petitioner agrees that his winnings from gambling in exceeded the amount of the winnings shown as other income on hi sec_2014 return he now claims a deduction for losing wagers in an amount that equals his winnings and exceeds the deduction shown for gambling_losses on the return the casino records introduced into evidence support his claim that his gambling_losses exceeded his winnings in accordingly petitioner is entitled to a sec_165 deduction equal to the gambling winnings that respondent determined are includable in hi sec_2014 income b gambling activity as a trade_or_business petitioner did not treat his gambling activity as a trade_or_business on hi sec_2014 return he now claims that the activity constituted a trade_or_business and that he is entitled to sec_162 deductions for traveling expenses he claims to 3the deduction is properly claimed as a miscellaneous itemized_deduction not subject_to reduction under sec_67 see sec_67 have paid_or_incurred in connection with the gambling activity according to respondent petitioner’s gambling activity was not carried on with the requisite profit_motive so as to constitute a trade_or_business within the meaning of sec_162 or an activity conducted for profit within the meaning of sec_212 under the circumstances we expect that petitioner’s position on the point has been prompted at least in part in attempt to reduce the deficiency determined in the notice whether it was or was not for the following reasons we reject his claimed deductions in excess of gambling_losses under sec_183 if an activity is not engaged in for profit then no deduction attributable to that activity is allowed except to the extent provided by sec_183 in pertinent part sec_183 allows those deductions that would have been allowable had the activity been engaged in for profit only to the extent of gross_income derived from the activity reduced by deductions attributable to the activity that are allowable without regard to whether the activity was engaged in for profit in this case deductions allowable under sec_165 in effect prevent any deductions under sec_183 sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowable under sec_162 or under sec_212 or if the taxpayer is engaged in the activity with the actual and honest objective of making a profit 78_tc_642 aff’d without published opinion 702_f2d_1205 d c cir 72_tc_411 aff’d without published opinion 647_f2d_170 9th cir the profit standard applicable to sec_212 is the same as that used in sec_162 see 893_f2d_656 4th cir aff’g 91_tc_686 72_tc_28 the existence of the requisite profit objective is a question of fact that must be decided on the basis of the entire record 82_tc_793 aff’d 771_f2d_269 7th cir aff’d 480_us_23 sec_1_183-2 income_tax regs in resolving this factual question greater weight is given to objective facts than to a taxpayer’s statement of intent sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs provides a nonexclusive list of factors to be weighed when considering whether a taxpayer is engaged in an activity for profit the relevant factors are the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisors the time and effort the taxpayer expended in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other activities for profit the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any that are earned from the activity the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved in the activity id no one factor is determinative of whether an activity is engaged in for profit 722_f2d_695 11th cir aff’g 78_tc_471 golanty v commissioner t c pincite sec_1_183-2 income_tax regs in this case some of the factors do not apply or are neutral forms w-2g and other casino records establish as petitioner claims that he gambled frequently during and further that his losses substantially exceeded his winnings a review of the return makes it obvious that petitioner’s gambling activity was not his means of making a living commissioner v groetzinger u s pincite furthermore he did not conduct the gambling activity in a businesslike manner other than the win loss statements provided by the casinos petitioner did not maintain any records for the activity and he did not develop or follow any form of business plan see carmody v commissioner tcmemo_2016_225 at holding that a taxpayer was not engaged in horse-racing activity for profit when he did not have a written business plan did not use spreadsheets and invoices to minimize losses or generate profits and did not engage in any meaningful financial management with respect to his horse-racing activity gambling is routinely thought of as a recreational activity see sec_1_183-2 income_tax regs and while we have noted that no one factor is determinative the recreational aspect of the gambling activity coupled with his failure to treat the activity as a trade_or_business from its inception go a long way in undermining his claim that he conducted the activity as a trade_or_business on the basis of all the facts and circumstances we find that petitioner is not entitled to the trade_or_business deductions he now claims for the travel_expenses related to his gambling activity because he did not engage in that activity with the sufficient profit_motive to allow for the activity to be considered a trade_or_business within the meaning of sec_162 4our finding on the point also precludes deductions for the expenses under sec_212 see sec_212 893_f2d_656 4th cir aff’g 91_tc_686 72_tc_28 ii schedule c depreciation in the joint stipulation of settled issues respondent concedes that petitioner is entitled to the following schedule c depreciation furniture 7-year class with a depreciable basis of dollar_figure placed_in_service on date computer 5-year class with a depreciable basis of dollar_figure placed_in_service on date appliances 5-year class with a depreciable basis of dollar_figure placed_in_service on date and building 5-year class with a depreciable basis of dollar_figure placed_in_service on date petitioner now contends that he is entitled to an additional_depreciation deduction as well as a sec_179 deduction for furniture a reasonable depreciation deduction may be allowed for the exhaustion wear_and_tear of property used in a trade_or_business sec_161 sec_167 to substantiate entitlement to a depreciation deduction a taxpayer not only has to show that the property was used in a business but also must establish the property’s depreciable basis by showing the cost of the property its useful_life or recovery_period and its previously allowable_depreciation see eg 105_tc_324 alternatively a taxpayer may elect to treat the cost of certain property used in an active trade_or_business as a current_expense in the year that property is placed_in_service sec_179 d the election must be made on the taxpayer’s first income_tax return whether or not the return is timely or on an amended_return filed within the time prescribed by law including extensions for filing the original return for such year sec_179 genck v commissioner tcmemo_1998_105 sec_1_179-5 income_tax regs petitioner’s records do not establish that he purchased depreciable business property for which respondent has not already allowed a deduction for either year in issue moreover petitioner did not elect to expense the cost of the furniture in the years the furniture was placed_in_service that election had to be made on hi sec_2013 or sec_2014 tax_return or on an amended_return filed within the time prescribed by law including extensions for filing the original return accordingly we reject petitioner’s claim to a depreciation expense deduction or a sec_179 deduction in excess of what respondent has already allowed iii schedule a itemized_deductions for each year petitioner claims that he is entitled to schedule a deductions in excess of the amounts respondent allowed in the notice but he has failed to offer any evidence to substantiate the aforementioned items see sec_6001 hradesky v commissioner t c pincite sec_1_6001-1 income_tax regs accordingly petitioner is not entitled to schedule a deductions in excess of the amounts respondent has already allowed iv loan origination fee petitioner claims that he is entitled to deduct a loan origination fee paid in in connection with the purchase of the rental property petitioner has established that he paid the fee according to respondent however because the rental property was not petitioner’s residence the fee must be amortized and deducted over the life of the loan see sec_461 75_tc_424 aff’d without published opinion 691_f2d_490 3d cir 57_tc_781 we agree with respondent petitioner is not entitled to a current deduction for for the loan origination fee v sec_6662 accuracy-related_penalty lastly we consider whether petitioner is liable for a sec_6662 accuracy-related_penalty for either year in issue that section imposes an accuracy-related_penalty equal to of the underpayment_of_tax that is attributable to negligence or other specified grounds see sec_6662 negligence as used in sec_6662 is defined as any failure to make a reasonable attempt to comply with the code and includes any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs respondent bears the burden of production with respect to the imposition of a sec_6662 accuracy-related_penalty see sec_7491 in support of that burden respondent points out that petitioner failed to maintain adequate substantiating records for many of the expenses underlying the deductions claimed on hi sec_2013 and sec_2014 returns sec_6751 provides that subject_to certain exceptions in sec_6751 no penalty shall be assessed unless the initial determination of the assessment is personally approved in writing by the immediate supervisor of the individual making the determination or such higher level official as the commissioner may designate written approval of the initial penalty determination under sec_6751 must be obtained no later than the date the notice_of_deficiency is issued or the date the commissioner files an answer or amended answer asserting the penalty 851_f3d_190 2d cir aff’g in part rev’g in part tcmemo_2015_42 see also graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 compliance with sec_6751 is part of the commissioner’s burden of production in any deficiency case in which a penalty subject_to sec_6751 is asserted graev v commissioner t c pincite the sec_6662 accuracy-related_penalties determined in the notice were properly approved as required by sec_6751 the record includes a civil penalty approval form approving imposition of accuracy-related_penalties against petitioner for and and executed by the internal_revenue_service tax examiner’s immediate supervisor before the date the notice was issued and nothing in the record suggests that petitioner was formally notified of the imposition of the penalties before the requisite supervisory approval was obtained see clay v commissioner t c __ date as a result we find that respondent met his burden of production with respect to the negligence penalties the accuracy-related_penalty does not apply to any part of an underpayment_of_tax if it is shown that the taxpayer acted with reasonable_cause and in good_faith with respect to that portion sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner bears the burden of proving that he had reasonable_cause and acted in good_faith with respect to the underpayments see 116_tc_438 petitioner has not shown reasonable_cause for his failure to maintain adequate substantiating records for the disallowed schedule a deductions furthermore petitioner has not provided any explanation for the portions of the underpayments of tax attributable to items he conceded accordingly he is liable for sec_6662 accuracy-related_penalties on the portions of the underpayments of tax attributable to those items and to the disallowed schedule a deductions specifically addressed in this opinion to reflect the foregoing decision will be entered under rule
